Case 9:20-cv-80533-RS Document 1 Entered on FLSD Docket 03/30/2020 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.: 9:20-cv-80533

 KATHRYN MALONEY,

        Plaintiff,

 vs.

 THE VILLAGE OF TEQUESTA, a municipal corporation
 of the State of Florida, and DANIEL WAYCHOWSKY,
 in his individual capacity.

        Defendants.
                                            /

                                  NOTICE OF REMOVAL

        Defendant, DANIEL WAYCHOWSKY individually, by and through undersigned

 attorney, and pursuant to 28 U.S.C. §§§1441, 1443 and 1446, file this his Notice of

 Removal in the above-styled cause, removing same from the Circuit Court of the

 Fifteenth Judicial Circuit, in and for Palm Beach County Florida, where the same is now

 pending as Case Number 50-2020-CA-002943 and removing same to the United States

 District Court, Southern District of Florida, and in support thereof, states as follows:

        1.      On or about March 28, 2020, Plaintiff filed an Amended Complaint alleging

 claims arising under Florida Statutes § 768, 28 U.S.C. §1367, 42 U.S.C. §§ 1983 and

 1988, U.S.C. §§ 1331 and 1343 and the Fourth and Fourteenth Amendments to the

 United States Constitution. Plaintiff seeks damages, attorney’s fees and costs pursuant

 to these federal constitutional claims.        Plaintiff has also asserted one or more

 supplemental state law claims within the Amended Complaint.                  The Amended

 Complaint is attached hereto as Exhibit “A”.
Case 9:20-cv-80533-RS Document 1 Entered on FLSD Docket 03/30/2020 Page 2 of 5
                                                         MALONEY V. VILLAGE OF TEQUESTA, ET. AL.
                                                             DEFENDANT, DANIEL WAYCHOWSKY’S
                                                                            NOTICE OF REMOVAL
                                                                                        PAGE 2

        2.      The Amended Complaint is the first pleading which gives rise to the right

 to remove the action.

        3.      Plaintiff is alleging that her civil rights were violated by the Defendant,

  DANIEL WAYCHOWSKY, individually for false arrest in violation of the Fourth and

  Fourteenth Amendment of Kathryn Maloney under 42 U. S. C. § 1983.

        4.      Pursuant to 28 U.S.C. §1331 and §1343(a)(3) this Court has original

 jurisdiction over this action, as this action presents a Federal question and seeks to

 redress the alleged deprivation of Plaintiffs’ federal civil rights pursuant to 42 U.S.C. §

 1983. Therefore, this action is properly removable to this Court pursuant to Title 28

 U.S.C. §1441(a) and (b) and §1443. Additionally, Plaintiffs’ state law claims are also

 properly removable under U.S.C. §1367(a) because this Court has supplemental

 jurisdiction over all State claims that are so related to claims in the action within the

 Court’s original jurisdiction that they form part of the same case or controversy under

 Article III of the United States Constitution.

        5.      In accordance with 28 U.S.C. § 1446(b)(2)(A), all Defendants joined in the

 action have consented to the removal of the action.

        6.      In accordance with 28 U.S.C. §1446(d), a copy of this Notice of Removal

 is being filed with the Clerk of the Court of the Fifteenth Judicial Circuit of The State of

 Florida in and for Palm Beach County, Florida and is being served on Plaintiff.

        7.      A copy of the Amended Complaint is attached hereto as Exhibit “A”, and

 the other pleadings filed in the state court action are attached hereto as Composite

 Exhibit “B.”
Case 9:20-cv-80533-RS Document 1 Entered on FLSD Docket 03/30/2020 Page 3 of 5
                                                       MALONEY V. VILLAGE OF TEQUESTA, ET. AL.
                                                           DEFENDANT, DANIEL WAYCHOWSKY’S
                                                                          NOTICE OF REMOVAL
                                                                                      PAGE 3

       WHEREFORE, Defendant respectfully requests that this matter be removed and

 that this Honorable Court grant such further and additional relief as may be otherwise

 proper.

           CERTIFICATION PURSUANT TO 28 U.S.C. §1446(a) AND RULE 11

       Defendant, DANIEL WAYCHOWSKY, individually, by and through undersigned

 attorney, certifies that the Notice of Removal has been signed in accordance with

 Federal Rules of Civil Procedure Rule 11 and 28 U.S.C. §1446(a), and certifies that the

 above cause is removable from the Circuit Court of the Fifteenth Judicial Circuit in and

 for Palm Beach County, Florida where same is now pending as Case No. 50-2020-CA-

 002943 to the United States District Court for the Southern District of Florida, and

 further verifies that the statements made above in the body of the Notice of Removal

 are true and correct to the best of the undersigned counsel’s knowledge and belief.



 Dated: March 30, 2020                   Respectfully submitted,
 Boca Raton, FL 33431
                                         FRANK, WEINBERG & BLACK, P.L.
                                         Attorneys for Defendant
                                         1875 NW Corporate Blvd., Suite 100
                                         Boca Raton, FL 33431
                                         Telephone: (561) 979-0700
                                         Fax: (954) 474-9850
                                         E-Mail: SCD@fwblaw.net

                                         By: /s/ Stephanie Deutsch
                                         STEPHANIE C. DEUTSCH, ESQ.
                                         Fla. Bar No. 503584
Case 9:20-cv-80533-RS Document 1 Entered on FLSD Docket 03/30/2020 Page 4 of 5
                                                     MALONEY V. VILLAGE OF TEQUESTA, ET. AL.
                                                         DEFENDANT, DANIEL WAYCHOWSKY’S
                                                                        NOTICE OF REMOVAL
                                                                                    PAGE 4

                             CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that the foregoing was filed with the Florida Courts e-filing

Portal and served on all those on the attached Service List on this 30th day of March

2020.


                                        By: /s/ Stephanie Deutsch
                                        STEPHANIE C. DEUTSCH, ESQ.
                                        Fla. Bar No. 503584
Case 9:20-cv-80533-RS Document 1 Entered on FLSD Docket 03/30/2020 Page 5 of 5
                                               MALONEY V. VILLAGE OF TEQUESTA, ET. AL.
                                                   DEFENDANT, DANIEL WAYCHOWSKY’S
                                                                  NOTICE OF REMOVAL
                                                                              PAGE 5



                                SERVICE LIST



 Kevin R. Anderson, Esquire              Scott D. Alexander, Esquire
 Anderson & Welch, LLC                   Johnson Anselmo Murdoch et al
 500 S Australian Ave, 6th Floor         2455 E Sunrise Blvd Ste 1000
 West Palm Beach, FL 33401-6223          Fort Lauderdale, FL 33304-3113
 Office: 561-832-3386                    Office: 954-463-0100
 Cell: 561-832-3386                      Cell: 954-463-0100
 Fax: 561-820-4867                       Fax: 954-463-2444
 Email: kan@andersonandwelch.com         Email: alexander@jambg.com
